DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-81, 93 and 96-102 are canceled.  Claims 103-108 are amended.  Claims 92, 94-95, 103-108 are pending and will be examined.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 92, 94-103 in the reply filed on May 23, 2022 is acknowledged.
Claims 82-91 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 23, 2022.
Claims 92, 94-95, 103-108 are pending and will be examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 92, 94-95 and 103-108 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stemmer et al. (US PgPub 20010049125 Dec 2001).
With regard to claim 92, Stemmer teaches a kit for the amplification of a polynucleotide template, the kit comprising: 
a first primer and a second primer, wherein: the first primer comprises a first region and a second region, wherein the first region comprises a 5' end of the primer, the second region comprises a 3' end of the primer, and the second region is complementary to a first portion of the polynucleotide template (Figures 1-3, where the method comprises primers with "tail" regions that overlap with the same tail regions in extension products; paragraph 63, paragraph 21, where a kit is invisaged that includes primers as claimed); U.S. App. No. 16/592,707 Attorney Docket No. 2026.504 
-3-the second primer comprises a first region and a second region, wherein the first region comprises a 5' end of the primer, the second region comprises a 3' end of the primer, and the second region is complementary to a sequence which is complementary to a second portion of the polynucleotide template (Figures 1-3, where the method comprises primers with "tail" regions that overlap with the same tail regions in extension products; paragraph 63); 
the first region of the first primer is complementary to the first region of the second primer (Figures 1-3, where the method comprises primers with "tail" regions that overlap with the same tail regions in extension products; paragraph 63, and as the extended sequence grows in length the overlap covers multiple regions); 
and the first region of the second primer is complementary to a third portion of the polynucleotide template, wherein the third portion is situated in the polynucleotide template between the first portion and the second portion (Figures 1-3, where the method comprises primers with "tail" regions that overlap with the same tail regions in extension products; paragraph 63, and as the extended sequence grows in length the overlap covers multiple regions).  
With regard to claim 94, Stemmer teaches a kit of claim 92, further comprising: a third primer, and a fourth primer, wherein: the third primer comprises a first region and a second region, wherein the first region comprises a 5' end of the primer, the second region comprises a 3' end of the primer, and the second region is complementary to the first portion of the polynucleotide template; the fourth primer comprises a first region and a second region, wherein the first region comprises a 5' end of the primer, the second region comprises a 3' end of the primer, and the second region is complementary to a sequence which is complementary to a second portion of the polynucleotide template; the first region of the third primer is complementary to the first region of the fourth primer; and the nucleotide sequence of the first region of the first primer differs from the nucleotide sequence of first region of the third primer by a single nucleotide (Figures 1-3, where the method comprises primers with "tail" regions that overlap with the same tail regions in extension products; paragraph 63, and as the extended sequence grows in length the overlap covers multiple possible regions of a template/primer).  
With regard to claim 95, Stemmer teaches a kit of claim 94, wherein the first region of the fourth primer is complementary to a third portion of the polynucleotide template, wherein the third portion is situated in the polynucleotide template between the first portion and the second portion (Figures 1-3, where the method comprises primers with "tail" regions that overlap with the same tail regions in extension products; paragraph 63, and as the extended sequence grows in length the overlap covers multiple possible regions of a template/primer).   
With regard to claim 103, Stemmer teaches a kit of claim 92, wherein the polynucleotide template is a DNA strand (paragraph 56).  
With regard to claim 104, Stemmer teaches a kit of claim 92, wherein the polynucleotide template is an RNA strand (paragraph 38).  
With regard to claim 105, Stemmer teaches a kit of claim 92, wherein the first portion and second portion of the polynucleotide template are each between 6 and 30 nucleotides in length (paragraph 59, where a range of lengths are included).  
With regard to claim 106, Stemmer teaches a kit of claim 94, wherein the third portion of the polynucleotide template is between 4 and 14 nucleotides in length (paragraph 59, where a range of lengths are included).  
With regard to claim 107, Stemmer teaches a kit of claim 92, wherein the number of copies of the polynucleotide template in the reaction mixture is increased at least 10-fold within 60 minutes of initiation of the method (pargraph 74).  
With regard to claim 108, Stemmer teaches a kit of claim 107, wherein the reaction mixture is incubated without thermocycling (paragraph 64, where an isothermal technique can be useful for these primers).

Conclusion
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637